Order entered August 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00819-CV

                  IN THE INTEREST OF H.J.G. AND I.S.G., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC -19-00297-W

                                            ORDER
       Before the Court is appellant’s August 2, 2019 motion to extend time for filing letter brief

regarding jurisdiction. We GRANT the motion and ORDER the letter brief be filed no later

than August 12, 2019. As this is an accelerated appeal in a parental termination case, we caution

that further extension requests will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE